KEVIN H. KONO, OSB #023528
kevinkono@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 S.W. Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

         Attorneys for Defendant The Bank of New York
         Mellon fka The Bank of New York
         (erroneously sued as The Bank of New York)




                               IN THE UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                          PORTLAND DIVISION

KENNEDY NOTE, LLC, an Oregon limited                             Case No. 3:19-cv-01846-YY
liability company,
                                                                 THE BANK OF NEW YORK’S
                                   PLAINTIFF,                    ANSWER AND AFFIRMATIVE
                                                                 DEFENSES
         v.

THE BANK OF NEW YORK, As Trustee for
Structured Asset Securities Corporation
Mortgage Pass-through Certificates 2002-23XS,
its successors and/or assigns; and
MEDALLION INDUSTRIES, INC., an Oregon
corporation,

                                   DEFENDANT.

         For its answer to Plaintiff Kennedy Note, LLC’s complaint, Defendant The Bank of New

York Mellon, erroneously sued as Bank of New York, as Trustee for Structured Asset Securities

Corporation Mortgage Pass-through Certificates 2002-23XS (“Bank of New York Mellon” or

“Defendant”) answers Plaintiff’s Complaint as follows:

         1.        In answering paragraph 1 of the Complaint, Defendant admits that the Oregon

Secretary of State website reflects that Kennedy Note, LLC is registered with the Oregon

Page 1 – THE BANK OF NEW YORK’S ANSWER AND AFFIRMATIVE DEFENSES
                                             DAVIS WRIGHT TREMAINE LLP
4832-1570-6287v.3 0061257-000348              1300 S.W. Fifth Avenue, Suite 2400
                                                 Portland, Oregon 97201-5610
                                           (503) 241-2300 main  (503) 778-5299 fax
Secretary of State as an Oregon Limited Liability Company and lists its mailing address as

14300 SW McKinley Drive, Sherwood, Oregon 97140. Defendant further admits that Exhibit A

to the Complaint contains what appears to be a legal description of real property. Except as

expressly admitted, Defendant is without knowledge or information sufficient to form a belief as

to the truth or falsity of the allegations in paragraph 1 of the Complaint and therefore denies

them.

         2.        In answering paragraph 2 of the Complaint, Defendant admits the Bank of New

York Co. merged with Mellon Financial Corp. in 2007 and is now known as the Bank of New

York Mellon Corp., and that the Bank of New York Mellon is a wholly owned subsidiary of the

Bank of New York Mellon Corp. Except as expressly admitted, Defendant denies the allegations

in paragraph 2 of the Complaint and the whole thereof.

         3.        In answering paragraph 3 of the Complaint, Defendant admits that, as Trustee for

the Structured Asset Securities Corporation Mortgage Pass-Through Certificates 2002-23XS and

its successors and assigns, it filed a Complaint for Declaratory Relief and Judicial Foreclosure of

a Deed of Trust in the Circuit Court of the State of Oregon for the County of Washington

(“Washington County Circuit Court”) as Case No. C13-4715CV (“Foreclosure Action”), and that

the Deed of Trust at issue in the Foreclosure Action pledged the property at 14300 SW McKinley

Drive, Sherwood, Oregon 97140 as security for a Note signed by Gayle Reeves. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations in paragraph 3 regarding a divorce decree, and therefore denies them, but Defendant

admits that the Note and Deed of Trust were in default prior to and at the time of filing of the

Foreclosure Action. Except as expressly admitted, Defendant denies the allegations in paragraph

3 of the Complaint and the whole thereof.

         4.        In answering paragraph 4 of the Complaint, Defendant admits the docket for

Washington County Circuit Court Case Number C086534CV reflects that the court entered

judgments on March 10, 2010, April 16, 2010, June 9, 2011, and October 7, 2011, and that the
Page 2 – THE BANK OF NEW YORK’S ANSWER AND AFFIRMATIVE DEFENSES
                                           DAVIS WRIGHT TREMAINE LLP
4832-1570-6287v.3 0061257-000348            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
court docket identifies both Stanley C. Kennedy Enterprises, Inc. and Kennedy Restoration as the

judgment creditor on some of those judgments and only Stanley C. Kennedy Enterprises, Inc. on

others. Defendant further admits that the docket for Washington County Circuit Court Case

Number C086534CV reflects that one or more of those judgments were assigned to Kennedy

Note LLC. Defendant further admits that the docket on the Foreclosure Action does not reflect

that Stanley C. Kennedy Enterprises, Inc. was named or served as a defendant in the Foreclosure

Action. Except as expressly admitted, Defendant is without knowledge or information sufficient

to form a belief as to the truth or falsity of the allegations in paragraph 4 of the Complaint and

therefore denies them.

         5.        In answering paragraph 5 of the Complaint, Defendant admits that the docket for

Washington County Circuit Court Case Number C086534CV reflects that one or more of the

judgments in that case were assigned to Kennedy Note LLC. Except as expressly admitted,

Defendant is without knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in paragraph 5 of the Complaint and therefore deny them.

         6.        In answering paragraph 6 of the Complaint, Defendant admits that the

Washington County Circuit Court entered a final judgment and decree of foreclosure in its favor

in Case Number C13-4715CV. The remainder of paragraph 6 characterizes plaintiff’s

allegations and states legal conclusions, to which no response is required. To the extent a

response is required, and except as expressly admitted, Defendant denies the remaining

allegations in paragraph 6 and the whole thereof.

         7.        Paragraph 7 of the Complaint characterizes plaintiff’s allegations and states legal

conclusions, to which no response is required. To the extent a response is required, Defendant

denies the allegations in paragraph 7 and the whole thereof.

         8.        Paragraph 8 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 8

and the whole thereof.
Page 3 – THE BANK OF NEW YORK’S ANSWER AND AFFIRMATIVE DEFENSES
                                            DAVIS WRIGHT TREMAINE LLP
4832-1570-6287v.3 0061257-000348             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
         9.        Paragraph 9 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 9

and the whole thereof.

         10.       In answering paragraph 10 of the Complaint, Defendant admits that it is not in

physical possession of the real property at 14300 SW McKinley Drive, Sherwood, Oregon

97140. Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations regarding plaintiff’s physical possession of the real property and

therefore denies them. Except as expressly admitted, Defendant denies the allegations in

paragraph 10 and the whole thereof.

         11.       Paragraph 11 of the Complaint states legal conclusions, to which no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 11

and the whole thereof.

         12.       Paragraph 12 of the Complaint states legal conclusions, to which no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 12

and the whole thereof.

         13.       Paragraph 13 of the Complaint states legal conclusions, to which no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 13

and the whole thereof.

         14.       Except as expressly admitted herein, Defendant denies the allegations in the

Complaint and the whole thereof.

                                                  DEFENSES

         Without assuming any burdens that properly rest with plaintiff, Defendant asserts the

following defenses:

         15.       The Complaint fails to state a claim upon which relief can be granted and Plaintiff

cannot obtain any relief.

         16.       Plaintiff has suffered no injury, is not the real party in interest for the relief it
Page 4 – THE BANK OF NEW YORK’S ANSWER AND AFFIRMATIVE DEFENSES
                                             DAVIS WRIGHT TREMAINE LLP
4832-1570-6287v.3 0061257-000348              1300 S.W. Fifth Avenue, Suite 2400
                                                 Portland, Oregon 97201-5610
                                           (503) 241-2300 main  (503) 778-5299 fax
seeks, and lacks standing to bring this suit.

         17.       Plaintiff’s claims are barred in whole or in part by the doctrines of claim

preclusion and/or issue preclusion.

         18.       Plaintiff’s allegedly assigned judgment was extinguished because the judgment

debtor purchased it.

         19.       Plaintiff is an alter-ego of Jerry Reeves and because Jerry Reeves cannot assert

any claims against Defendant, Plaintiff’s claims fail.

         20.       Plaintiff is barred by equitable and legal doctrines, including estoppel, ratification,

waiver, unclean hands, and laches.

         21.       The Complaint and each and every claim therein are barred because Plaintiff

would be unjustly enriched if it were permitted to recover on the Complaint.

         22.       The interest of Defendant and its successors in interest in the property is superior

to any right, title, or interest of Plaintiff and Plaintiff cannot void Defendant’s interest or its

successors’ interest or the judgment in the Foreclosure Action.

         23.       Defendant or its successors are permitted to foreclose against Plaintiff,

eliminating its interest.

         24.       Defendant reserves the right to assert additional defenses that become known

through investigation and discovery.

         WHEREFORE, Defendant prays as follows:

         A.        That Judgment be entered in favor of Defendant on Plaintiff’s Complaint;

         B         That Defendant be awarded fees and costs to the full extent permitted by law; and

         C         That the Court award Defendant such other relief as is just and proper under the




Page 5 – THE BANK OF NEW YORK’S ANSWER AND AFFIRMATIVE DEFENSES
                                            DAVIS WRIGHT TREMAINE LLP
4832-1570-6287v.3 0061257-000348             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
circumstances.

         DATED this 20th day of December, 2019.

                                   DAVIS WRIGHT TREMAINE LLP



                                   By s/ Kevin H. Kono
                                      Kevin H. Kono, OSB #023528
                                      Telephone: (503) 241-2300
                                      Facsimile: (503) 778-5299
                                      kevinkono@dwt.com

                                        Attorneys for Defendant The Bank of New York
                                        Mellon, fka The Bank of New York (erroneously sued
                                        as The Bank of New York)




Page 6 – THE BANK OF NEW YORK’S ANSWER AND AFFIRMATIVE DEFENSES
                                     DAVIS WRIGHT TREMAINE LLP
4832-1570-6287v.3 0061257-000348      1300 S.W. Fifth Avenue, Suite 2400
                                         Portland, Oregon 97201-5610
                                   (503) 241-2300 main  (503) 778-5299 fax
